ON MOTION FOR REHEARING. ROBERTS, C. J.  [9] In our former opinion in this case we held that there was substantial evidence to support the verdict of the jury, and therefore the same would not be disturbed on appeal. While we entertained some doubt as to the substantial character of that evidence, we believed it was sufficient in degree to warrant the holding. But upon motion for rehearing our attention has-been called to a misstatement of fact which we entertained and which appears in the statement of facts in the opinion. We said that: “The following Monday morning the appellant cut out five head of steers from the herd which he had driven from New Mexico and personally roped and branded them.” A re-examination of the record shows that statement to be erroneous. The facts are that the first two nights following the arrival of the cattle in Texas they stampeded and became scattered over the surrounding country for some distance, and that they were then rounded up, with some 100 other cattle, and placed in one herd, and that it. was from that herd that the Vermillion steer was cut out, Nolan Standifer, a witness for the state, testified that he helped round up 300 or 400 cattle in New Mexico for appellant, but he does not testify as to the number which he helped appellant drive from this state to Texas. John Bryant, a witness for the state, testified that 200 or 300 head of cattle were in the herd driven from New Mexico to Texas, and on cross-examination said that there were 400 in the herd after they had been rounded up on th'e appellant’s ,Texas ranch. He further testified on cross-examination as follows: “Q. You know that one of the Singleton pastures joins the Graves pasture, don’t you? A. It joins the two sections. Q. And the fence between the two is down much of the time? A. Yes, sir. Q. Well, the cattle, Singleton’s cattle and Graves’ cattle, pass back and forth more or less between the pastures? A. Yes, sir. Q. You remember the night that they got in there with the bunch of cattle? A. Well, I remember that night. Q. You remember there was such a night that they got there? A. That they say they did. Q. Don’t you remember the next day these cattle — that night that they stampeded a.nd the cattle scattered all over the country and tore the fence all down? A. Next night — next what? Q. The night after they got in, or the night they gpl in, or two nights before, or two nights after? A. They siampeded over there in the lane the first night and second night at the southeast corner, and the next night south. * * * Q. Do you know whether they scattered or not? A . Well, they were scattered; yes, sir. O. How far did you trail a bunch the next day? A. I trailed them from the corner, from the southeast corner, southwest about a half mile. Q. And then they rounded tliem up later on to get them hack together, didn’t they? A. Yes, sir. Q. You know in the rounding up of these cattle after they had scattered all over the country that this particular steer that you referred to got into the hunch that way? A. No, sir. Q. You know that he did not get into the hunch that way? A. No, sir.” Ernest Best, a witness for the appellant, testified that he inspected the herd driven from New Mexico to Texas, and there were about 250 animals in that herd. Nolan Standifer on his direct examination testified in behalf of the state as follows: Q. Where was the steer when he roped him with reference to the other cattle? A. He was in the herd. Q. The same herd that you brought over there? A. I don’t know whether he was in there when he brought him over there or not. Q. But I mean the herd; was it the same herd you brought there? A. That same herd was there, and some ii: ore cattle, too, was there.” It therefore conclusively appears that animals other than those driven in the herd from New Mexico to Texas were in the round-up “from which the Vermillion animal was cut, just prior to the time it was branded by appellant. Now, when the erroneous impression of fact on this score set out in the former opinion is eliminated from a consideration of the facts in the case, the evidence to sripport the conviction must rest entirely upon the facts: First that the Vermillion steer became an estray in Chaves county in 1911 or 1912; second, that it was discovered on appellant’s ranch in Texas almost two years thereafter; third, that it had been branded by appellant; fourth, that it was cut from a large herd of cattle, among which were cattle which had previously been driven from New Mexico, as well as cattle which were in the country immediately surrounding appellant’s Texas ranch; and, fifth, that appellant not only refused to recognize the right of the Texas Cattle Association to take-the Vermillion animal from his possession, but insisted that the animal was his property, by virtue of a sale to him made by some one in Lincoln county, N. M. The crucial fact which in the first instance led this court to believe that the circumstantial proof of asportation of the Vermillion animal in New' Mexico was sufficient to constitute substantial evidence, within the meaning of the rule,‘was that the Vermillion animal had been taken from the New Mexico herd to be branded by appellant. When this fact is eliminated, as it must be, because it is untrue, the facts clearly present a case where there is no substantial evidence to show that appellant ever had possession of the Vermillion animal in New Mexico or ever drove it from this state to Texas. Therefore we are compelled to reverse this case, with instructions to award appellant a new trial; and it is .so ordered. Hanna, J., concurs.